



COURT OF APPEAL FOR ONTARIO

CITATION: Temedio v. Niagara North
    Condominium Corporation No. 6, 2020 ONCA 82

DATE: 20200204

DOCKET: M50995 (C66339)

Paciocco, Harvison
    Young and Zarnett JJ.A.


BETWEEN

Jean Temedio

Applicant

(Appellant/Responding
    Party)

and

Niagara North Condominium Corporation No. 6

and Simpson Wigle Law LLP

Respondents

(Respondents/Moving
    Parties)

Erik Savas, for the for the moving
    parties

Benjamin J. Rutherford, for the responding
    party

Heard: In writing

COSTS ENDORSEMENT

[1]

The moving parties motion for reconsideration
    was dismissed on January 10, 2020, with reasons reported at 2020 ONCA 17.
The
    moving parties are ordered to pay the responding party costs in the amount of
    $1,500, inclusive of taxes and disbursements.

David M. Paciocco J.A.

Harvison Young J.A.

B. Zarnett J.A.


